Citation Nr: 1034441	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence to reopen a claim for 
service connection for back disability has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for left knee disability has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for an ulcer has been received.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
two rating decisions.  In a June 2003 rating decision, the RO, 
inter alia, denied service connection for bilateral hearing loss.  
The Veteran filed a notice of disagreement (NOD) in July 2003, 
and a statement of the case (SOC) was issued in August 2003. The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in October 2003.

In a June 2004 decision, the Board denied service connection for 
bilateral hearing loss.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2006 single-judge Order, the Court 
determined that VA failed to satisfy its section 5103(a) duty-to-
notify requirements, vacating the decision and remanding the 
matter for further proceedings consistent with the Order.

In October 2008, the Board remanded the claim for hearing loss to 
the RO, via the Appeals Management Center (AMC), in Washington, 
DC, for action necessary to comply with the Court's Order.  After 
accomplishing the requested actions, in May 2009, the RO 
continued the denial of the claim (as reflected in a March 2009 
supplemental SOC (SSOC)), and returned the matter to the Board.

In September 2009, the Board again remanded the Veteran's claim 
to the RO for further action, to include additional development 
of the evidence.  After partially completing the requested 
development, the RO continued to deny the claim (as reflected, 
most recently, in a June 2010 SSOC) and returned the matter on 
appeal to the Board for further consideration.

This appeal also arose from a May 2010 rating decision, in which 
the RO declined to reopen claims for service connection for back 
disability, left knee disability, and an ulcer.  The Veteran 
filed a notice of disagreement (NOD) in July 2010.

The Board notes that, while the Veteran previously was 
represented by the North Carolina Department of Veterans Affairs, 
in October 2004, the Veteran granted a power-of-attorney in favor 
of Hugh D. Cox, Attorney, with regard to the claims on appeal.  
The Veteran's current attorney has submitted written argument on 
his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the claim for service connection 
for bilateral hearing loss-as well as the requests to reopen, 
for which the Veteran has completed the first of two actions 
required to place these matters in appellate status-are being 
remanded to the RO.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board finds that further RO action on the claim for bilateral 
hearing loss is warranted, even though it will, regrettably, 
further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its September 2009 remand, the Board noted  the Veteran's 
contention that his hearing was damaged in service during 
advanced training at signal school where he was continuously 
exposed to high frequency noise, and again while working at a 
craft shop in close proximity to motorized saws and other 
machinery.

The Board also noted that, although there are no specific 
references in the service treatment records to complaints, 
findings or diagnoses of hearing loss, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (one 
meeting VA requirements for a hearing loss disability) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board further noted that the Veteran's DD Form 214 
(separation document) shows that the Veteran served as 
communications center specialist, which likely involved some 
noise exposure, and that the Veteran is competent to report a 
history of in-service noise exposure.  See, e.g. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  The Board also noted that 
current medical records reflected hearing loss in each ear to an 
extent recognized as a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).

Under these circumstances, the Board found that a VA ear, nose 
and throat examination (ENT) and medical opinion by an 
appropriate physician would be helpful in resolving the claim for 
service connection for bilateral hearing loss, and specifically 
instructed that "the RO should arrange for the Veteran to 
undergo VA ENT examination, by an appropriate physician (not an 
audiologist) at a VA medical facility."  (Emphasis in the 
September 2009 remand instruction).  With respect to diagnosed 
hearing loss disability of each ear, the physician was to provide 
an opinion as to whether it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) that such 
disability is the result of injury or disease incurred or 
aggravated in service, to particularly include in-service noise 
exposure, as described by the Veteran.

Although the Board specified that such ENT examination be 
performed by a physician, in December 2009, the Veteran underwent 
a VA examination by a family nurse practitioner (FNP).  After 
examining the Veteran and reviewing the record, the FNP noted 
that, although hearing loss was documented in 2003, there was no 
hearing loss at the time of separation, and no documentation of 
hearing loss the year after separation.  The FNP also noted that 
the military service entrance audio examination did not 
differentiate conductive loss from sensorineural loss, that it 
was possible for conductive loss to resolve but not, usually, 
sensorineural loss, and that, upon discharge, the Veteran's 
hearing was normal.  In light of this, the FNP opined that, 
although the Veteran had a current mild to profound bilateral 
hearing loss, it was less likely "that the hearing loss that was 
demonstrated on military entrance was aggravated to a compensable 
level during the military." 

While providing this opinion, the December 2009 VA FNP did not 
provide an opinion as to whether it is at least as likely as not 
that the Veteran's hearing loss disability is the result of 
injury or disease incurred or aggravated in service, to 
particularly include in-service noise exposure, as described by 
the Veteran, consistent with the Board's September 2009 remand 
instructions.


Therefore, consistent with the Board's prior instructions, the 
matter of service connection for bilateral hearing loss must be 
remanded for another VA ENT examination and medical opinion, by 
an appropriate physician, to help resolve the claim for service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA ENT 
examination-with associated audiometry and speech discrimination 
testing, by an appropriate physician, at a VA medical facility.  
The Veteran is hereby advised that failure to report to the 
scheduled testing and/or examination, without good cause, may 
result in denial of the claim for service connection for 
bilateral hearing loss (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2009).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled testing and/or examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the appointment(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further testing and 
examination, to  ensure that all due process requirements, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim for service connection for 
bilateral hearing loss..  The RO's  letter to the Veteran should 
explain that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, , the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).


The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

As a final matter, the Board notes that, in a May 2010 rating 
decision, the RO denied the Veteran's claims to reopen claims for 
service connection for back disability, left knee disability, and 
an ulcer.  The Veteran was furnished notice of this rating 
decision on May 27, 2010.  In June 2010, the Veteran filed an NOD 
with this rating decision.  However, the RO has yet to issue an 
SOC with respect to these claims, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, these matters must be remanded to the 
RO for the issuance of an SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

Accordingly, these matters are hereby REMANDED to the RO for the 
following actions:

1.  The RO must furnish to the Veteran and his 
attorney an SOC on the requests  to reopen 
claims for service connection for back 
disability, left knee disability, and an ulcer, 
along with a VA Form 9, and afford them the 
appropriate opportunity to submit a substantive 
appeal perfecting an appeal on those issues.

The Veteran and his attorney are hereby 
reminded that to obtain appellate review of 
any matter not currently in appellate 
status-here, the requests  to reopen 
claims for service connection for back 
disability, left knee disability, and an 
ulcer -a timely appeal must be perfected 
within 60 days of the issuance of the SOC.

2.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to obtain 
any additional evidence pertinent to the claim 
for service connection for bilateral hearing 
loss that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his attorney of the records that 
were not obtained, explain the efforts taken to 
obtain them, and describe further action to be 
taken.

4.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, or, the time period for 
the Veteran's response has expired, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician 
(not an audiologist) at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be accomplished 
(with all results made available to the 
examining physician prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 hertz 
of 40 decibels or greater; or an auditory 
threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz of 26 
decibels or greater; or speech recognition 
scores using the Maryland CNC test of less than 
94 percent).

Then, with respect to any diagnosed hearing 
loss disability of each ear, the physician 
should provide an opinion as whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or disease 
incurred or aggravated in service, to 
particularly include in-service noise exposure, 
as described by the Veteran.

The physician should set forth all examination 
findings, along with complete rationale for the 
conclusions reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled testing and/or examination, the RO 
must obtain and associate with the claims file 
a copy of any notice(s) of the date and time of 
the appointment(s)sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate 
the claim for service connection for bilateral 
hearing loss  in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
his attorney an appropriate SSOC that includes 
clear reasons and bases for all determinations, 
and afford them the appropriate time period for 
response before the claims file is returned to 
the Board for further appellate consideration.

The RO should not return the claims file 
to the Board until after the Veteran 
perfects an appeal as to the issues 
identified in paragraph 1 above, or the 
time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


